Citation Nr: 1225770	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  06-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the New Orleans Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented sworn testimony in support of his appeal in August 2006 before a Decision Review Officer, and in April 2009 before the undersigned Veterans Law Judge in Washington, DC.  Copies of the hearing transcripts are of record.  

In June 2009, the Board remanded the appeal for further procedural and evidentiary development.
 
In March 2010, the Board denied the Veteran's service connection claims for a lumbar spine disability, a bilateral leg disability, and a neck disability.   However, the Veteran subsequently appealed the lumbar spine and bilateral leg decisions to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court vacated those issues and remanded them to the Board for further development in accordance with the October 2011 Joint Motion for Partial Remand (Joint Motion).  The Joint Motion indicated that the parties concurred that the Veteran had abandoned his service connection claim for a neck disability.  

In February 2012, the Veteran appointed the above-named private attorney as his personal representative in this matter, which effectively revoked his prior appointment in favor of the Disabled American Veterans.

In May 2012, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  Among this evidence is a statement from the Veteran in which he seeks service connection for depression and "neck problems," as well as entitlement to a total rating based on individual unemployability (TDIU).  Accordingly, the issues of whether new and material evidence has been received to reopen a service connection claim for a cervical spine disability; entitlement to service connection for an acquired psychiatric disability, claimed as depression; and entitlement to a TDIU, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for lumbar spine and bilateral leg disabilities, and a review of the 2011 Joint Motion reflects that further development is necessary prior to analyzing the claims on the merits.  

The Joint Motion determined that a new VA examination is necessary to determine the etiology of the Veteran's lumbar spine and bilateral leg disabilities because the VA opinion largely relied upon to deny the claims in March 2010 was not supported by adequate rationale.

By way of history, the Veteran asserts that he fell and hurt his low back in service, and that he has experienced pain in the low back region since that time.  

On his January 1970 Report of Medical History completed upon service separation, the Veteran reported having had recurrent back pain, having worn a back brace, and having experienced leg cramps.  He also noted that he received treatment for a back injury in July 1969.  Unfortunately, the service treatment records contained in his claims file are minimal, consisting of only service entrance and discharge examination reports.  The available service treatment records do not show treatment for a back injury.

After service, the record reflects that the Veteran underwent lumbar spine surgeries in the 1970's and again in 2003.  

In August 2009, the Veteran was afforded a VA examination to determine the etiology of his lumbar spine and bilateral leg disabilities.  The examiner concluded that the Veteran's lumbar spine surgery in 1972 was most likely performed to remedy a case of spondylolysis, a congenital defect, which became symptomatic after service.  According to the examiner, such a congenital defect would not have been noted during the type of examination performed for purposes of induction and separation from service, absent x-ray testing.  The examiner also opined that the Veteran's bilateral leg pain was not related to the in-service fall. 

Significantly, the 2011 Joint Motion determined that the August 2009 examiner's opinions were not supported by an adequate rationale.  Although the VA examiner stated that the Veteran did not have any medical complaints at discharge related to his back and that he was asymptomatic at discharge and for some unspecified time thereafter, the Board, in its March 2010 decision, had already determined that the various lay statements of record as to an in-service back injury and continuing symptoms thereafter were competent.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board had also determined that the lay statements were credible.  Therefore the 2011 Joint Motion determined that the August 2009 examiner's rationale to the effect that the Veteran was asymptomatic at discharge was inaccurate based on the Board's findings.  

Additionally, the 2011 Joint Motion determined that an inadequate rationale was provided for the August 2009 VA examiner's statement that the Veteran had so few problems with his back during service that he did not even require x-rays on active duty.  The 2011 Joint Motion indicated that it is not known whether x-rays of the back were taken during service because the Veteran's service treatment records are incomplete.  

The 2011 Joint Motion also determined that the August 2009 VA examiner did not address the Veteran's back treatment in 1970, within a year of service separation.  

In light of the foregoing reasons, the Board finds that the Veteran should be afforded a new VA examination to determine the etiology of any current lumbar spine disability.  

Also, the Board observes that while the Veteran's entrance examination report does not "note" that he had a back disability prior to service entrance, the August 2009 VA examiner determined that the Veteran has spondylolysis, a congenital defect.  

The Board notes that every Veteran shall be taken to have been in sound condition when examined and enrolled for service, except as to defects or disorders noted at the time of examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and was not aggravated by such service. 38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as noted at enlistment.  38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.   The Board also notes that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  However, where during service, a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  In this case, because a back disability was not noted on the veteran's service entrance examination report, he is entitled to the presumption of soundness; however that presumption may be rebutted by clear and unmistakable evidence to the contrary.  The question as to whether the Veteran's spondylolysis clearly and unmistakably pre-existed service must therefore be addressed by a VA examiner.

Additionally, the Board notes that, after the issuance of the 2011 Joint Motion, the Veteran submitted a medical statement in support of his claims.  In this regard, according to a May 2012 statement, H.S., M.D., a private physician, stated that he thinks it is clear in retrospect that the "cramps" the Veteran stated he had in his legs while in service was the beginning of radiculopathy and would eventually lead to multiple lumbar surgeries.  Dr. H.S. indicated that fusions are performed to stabilize the spine and take pressure off the nerves, and the pressure on the nerves in the spine is what made the Veteran feel like he was having cramps in his legs.  Dr. H.S. stated that there seems to be some confusion concerning spondylolysis, spondylolisthesis, and the Veteran's eventual surgeries.  He explained that spondylolysis certainly can be a congenital problem, but stated that it is impossible to state if this Veteran had that condition when he entered service.  Dr. H.S. further stated that spondylolysis can be asymptomatic for years or even for life, and that it is not unusual to find this condition in an incidental finding while looking for other conditions.  Dr. H.S. could not say that this Veteran had a preexisting problem that was made worse when he fell or if the fall caused the problem; however, based his review of Veteran's exit exam, the lay statements of record, and the medical records in the file, he feels that it is clear his condition, if one did exist before service, was made worse when he fell.  Dr. H.S. also noted that the Veteran was apparently able to go through basic training, etc. successfully but began having major problems after he fell.  Dr. H.S. noted that the way the Veteran described his fall is very much the type of trauma which would cause his type of medical problem.  The physician noted that the time frame between his fall and his first surgery is another factor to indicate the fall in service caused his problem.  Dr. H.S. opined that it seems highly unlikely to him that the Veteran would have developed back problems and "leg cramps" for an unknown reason in service, his problems would go away, and then a new back problem with radiculopathy would develop forcing him to have lumbar fusion in 1972.  Therefore, Dr. H.S. concluded that it is "absolutely clear' that the lumbar surgeries the Veteran has had are attributable to his fall in service.  He found a great deal of consistency with the Veteran's exit exam, statements from family members and friends, his medical records, and the Veteran's own statements.  The Board finds that the recently submitted opinion by Dr. H.S. should be reviewed and reconciled with the other evidence of record by the VA examiner.

Lastly, the Veteran asserts that he has a bilateral leg disability that is either related to service, or to his lumbar spine disability.  The 2011 Joint Motion noted that the August 2009 VA examiner suggested a relationship between the Veteran's leg problems and his lumbar spine disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that a grant of service connection for the Veteran's lumbar spine disability could favorably affect the outcome of his bilateral leg claim.  The issue of entitlement to service connection for a bilateral leg disability that is presently on appeal is inextricably intertwined with the lumbar spine claim; hence, the two the two issues should be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).   Thus, should the examiner determine that the Veteran's lumbar spine disability had its onset during service, a VA opinion is also necessary as to the relationship, if any, between the Veteran's leg disability and his lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for an examination to determine the etiology and/or onset of any current lumbar spine and bilateral leg disabilities.  The claims file should be made available and reviewed by the examiner.  Any indicated studies should be performed.

a).  Diagnose all lumbar spine and bilateral leg disabilities currently shown;  

b).  Opine as to whether the Veteran's spondylolysis clearly and unmistakably pre-existed service.   See August 2009 VA opinion and May 2012 opinion from Dr. H.S.   

If it is determined that the Veteran's spondylolysis clearly and unmistakably pre-existed service, clarify whether the pre-existing disability is a defect or disease as defined by VA and discussed above.   For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration. 

For purposes of answering the following questions, the examiner is to assume that the lay statements on file are competent and credible as to the incurrence of a back injury during service and continuing symptoms thereafter.  

c).  If the examiner determines that the Veteran had a pre-existing congenital back defect, opine as to whether it is at least as likely as not that the Veteran incurred a superimposed acquired back disability during service.  

d).  If the examiner determines that the Veteran did not have a congenital back defect or any other lumbar spine disability that pre-existed service, opine as to whether it is at least as likely as not that the current lumbar spine disability is related to, or had its onset during service.  

e).  The examiner is also asked to address whether arthritis of the lumbar spine was diagnosed within the first post-service year.  

f).  The examiner is also asked to opine as to whether it is at least as likely as not that any current bilateral leg disability is related to, or had its onset during service. 

g).  If the examiner determines that the Veteran's lumbar spine disability is related to service, opine as to whether it is at least as likely as not that an current bilateral leg disability is proximately due to, or alternatively, aggravated by his lumbar spine disability, or otherwise related to his lumbar spine disability.    

The examiner should reconcile the proffered opinions with all evidence of record, to include the service treatment records and, in particular, the separation examination report showing complaints of a back injury during service; the competent and credible lay statements of record as to service incurrence of a back injury and continuing back symptoms since service; the August 2009 VA examination report; and Dr. H.S.'s May 2012 opinion.  

A complete rationale for all findings and conclusions should be set forth in a legible report.  

NOTE:  The absence of contemporaneous service treatment records showing back or leg problems does not serve as adequate rationale because the Veteran's service treatment records are incomplete.  

2.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




